            Case 1:20-cv-10833-JGK Document 13 Filed 03/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL D. COHEN,

                        Petitioner,

       v.                                                     20 Civ. 10833 (JGK)

 UNITED STATES OF AMERICA, MICHAEL
 CARVAJAL, Director of the Federal Bureau of
 Prisons,

                        Respondents.


                         DECLARATION OF NICOLE GULLIVER

       I, NICOLE GULLIVER, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury as

follows:

           1.   I am a Case Manager with the Federal Bureau of Prisons (“BOP”), Federal

Correctional Institution, Otisville, New York (“FCI Otisville”). I have been a Case Manager at

FCI Otisville since December 2011. I make this Declaration in connection with the BOP’s

response to the petition for writ of habeas corpus filed by Michael Cohen (“Mr. Cohen”), Register

Number 86067-054.

           2.   I am aware that Mr. Cohen alleges he is eligible for Earned Time Credit (“ETC”)

under the First Step Act (“FSA”) due to a number of courses and work completed while

incarcerated. As his Case Manager, I am involved in Mr. Cohen’s Risk and Needs Assessment

and assignment of relevant programs and activities in accordance with the FSA.

           3.   On November 27, 2019, Mr. Cohen was found to be eligible to earn ETCs under

18 U.S.C. § 3632(d), meaning he did not have a disqualifying offense under the statute.




                                               1
          Case 1:20-cv-10833-JGK Document 13 Filed 03/16/21 Page 2 of 4




        4.     On November 27, 2019, and again on May 3, 2020, Mr. Cohen’s Risk Assessment

was conducted and he was determined to be a minimum risk for recidivism.

        5.     With respect to the needs assessment, the BOP has listed the following needs to be

assessed for each inmate: Anger/Hostility, Finance/Poverty, Antisocial Peers, Medical,

Cognitions, Mental Health, Dyslexia, Recreation/Leisure/Fitness, Education, Substance Abuse,

Family/Parenting, Trauma, and Work. I have attached as Exhibit A a true and correct copy of the

Memorandum for All CEOs, dated November 2019, which discusses the needs assessment.

        6.     It was determined that Mr. Cohen did not have a need in any category. I have

attached as Exhibit B a correct copy of Mr. Cohen’s inmate profile, which reflects needs

assessments of Mr. Cohen in some of the areas, including anger/hostility, antisocial peers, medical,

cognitions, mental health, and trauma. Other needs assessments of Mr. Cohen, which were

conducted at intake or at another time, are not reflected in the inmate profile, including

finance/poverty, dyslexia, recreation/leisure/fitness, education, substance abuse, family/parenting,

and work.

        7.     In order for an inmate to receive ETCs under the FSA, an inmate must successfully

complete one of the BOP-approved Evidenced Based Recidivism Reduction (“EBRR”) programs

or Productive Activities (“PA”) related to one of the particular needs assigned to that inmate. The

FSA only makes available ETCs for EBRR programs and PAs assigned and completed after

January 15, 2020. I have attached as Exhibit C a true and correct copy of a document listing the

EBRR programs and PAs.

        8.     Mr. Cohen completed Doing Time with the Right Mind. However, this course is

not identified as a PA or EBRR program. See Ex. C. I have attached as Exhibit D a true and




                                                 2
          Case 1:20-cv-10833-JGK Document 13 Filed 03/16/21 Page 3 of 4




correct copy of Mr. Cohen’s Inmate Education Data Transcript. I have attached as Exhibit E a true

and correct copy of Mr. Cohen’s Certificates of Completion.

        9.     Mr. Cohen completed Drug Education: Freedom from Drugs, which is identified as

a PA. See Exs. C, E. However, Mr. Cohen did not have a need in the area of substance abuse, and

he completed the class in August 2019, prior to it being eligible as a PA.

        10.    Mr. Cohen completed the Victim Impact program, which is identified as a PA. See

Exs. C, E. However, Mr. Cohen did not have a need in the area of cognitions, and he completed

the program in November 2019, prior to it being eligible as a PA.

        11.    Mr. Cohen completed Intervention 2 in February 2020. See Ex. E. However, this

is not identified as a PA or EBRR program. See Ex. C.

        12.    Mr. Cohen completed the Threshold Program in March 2020, which is identified as

an EBRR program. See Exs. B, C. However, Mr. Cohen did not have a need in the area of

family/parenting.

        13.    I understand that Mr. Cohen alleges he completed a Business Startup course. BOP

has no record that Mr. Cohen completed a Business Startup course as he claims. In any event, this

course is not identified as a PA or EBRR program. See Ex. C.

        14.    I understand that Mr. Cohen has submitted a certificate to BOP indicating that he

completed a Positive Mental Attitude course. However, this course is not identified as a PA or

EBRR program. See Ex. C.

        15.    I understand that Mr. Cohen has submitted a certificate to BOP indicating that he

completed a Calisthenics Fitness course. However, this course is not identified as a PA or EBRR

program. See Ex. C. In any event, Mr. Cohen did not have a need in the area of fitness.




                                                 3
Case 1:20-cv-10833-JGK Document 13 Filed 03/16/21 Page 4 of 4
